 Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 1 of 14




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


ROLAND CASTELLANOS,

V.                                    CRIMINAL FILE NO.
                                      4:11-CR-022-03-HLM-WEJ
UNITED STATES OF
AMERICA.                              CIVIL FILE NO.
                                      4:18-CV-0067-HLM-WEJ


                                ORDER

      This case is before the Court on Petitioner's Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

("§   2255     Motion")    [574],    on    the   Final    Report       and

Recommendation of United States Magistrate Judge Walter E.

Johnson [679], and on Petitioner's Objections to the Final Report

and Recommendation [682].

I.    Standard of Review

      28 U.S.C. § 636(b)(1) requires that in reviewing a

magistrate judge's report and recommendation, the district court
 Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 2 of 14




"shall make a de nova determination of those portions of the

report or specified proposed findings or recommendations to

which objection is made." 28 U.S.C. § 636(b)(1).             The Court

therefore must conduct a de nova review if a party files "a

proper, specific objection" to a factual finding contained in the

report and recommendation. Macort v. Prem, Inc., 208 F. App'x

781, 784 (11th Cir. 2006); Jeffrey S. by Ernest S. v. State Bd. of

Educ., 896 F.2d 507, 513 (11th Cir. 1990). If no party files a

timely objection to a factual finding in the report and

recommendation, the Court reviews that finding for clear error.

Macort, 208 F. App'x at 784. Legal conclusions, of course, are

subject to de nova review even if no party specifically objects.

United States v. Keel, 164 F. App'x 958 961 (11th Cir. 2006);

United States v. Warren, 687 F.2d 347, 347 (11th Cir. 1982).

II.   Background

      The Court finds that Judge Johnson accurately set forth the

procedural background for this case.                 (Final Report &
                           2
 Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 3 of 14




Recommendation (Docket Entry No. 679) at 1-2.) The Court

incorporates      that   portion    of    the    Final    Report       and

Recommendation into this Order as if set forth fully herein, and it

adds only those background facts that are relevant to this Order.

        On March 26, 2020, Judge Johnson issued his Final Report

and Recommendation. (Docket Entry No. 679.) Judge Johnson

recommended that the Court deny Petitioner's § 2255 Motion.

(Id.)

        Petitioner filed Objections to the Final Report and

Recommendation. (Objs. (Docket Entry No. 682).) The Court

finds that no response to those Objections from the Government

is necessary, and it concludes that the matter is ripe for

resolution.

III.    Applicable Standard

        Judge Johnson accurately set forth the standards governing

§ 2255 Motions and ineffective assistance of counsel claims.

(Final Report & Recommendation at 3-4.) The Court applies
                           3
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 4 of 14




those same standards when evaluating Petitioner's § 2225

Motion. To the extent that Petitioner objects to the standards set

forth in the Final Report and Recommendation, the Court

overrules the objection.

IV.   Discussion

      Petitioner raises two claims in his § 2255 Motion: (1) a

claim that his counsel provided ineffective assistance by failing to

advise Petitioner to accept the Government's final plea offer of

eight years of imprisonment; and (2) a claim that his counsel

provided ineffective assistance by failing to investigate and plan

Petitioner's defense, including an entrapment by estoppel

defense, according to Eleventh Circuit law.

      Judge Johnson correctly set forth the standard governing

ineffective assistance of counsel claims, including claims relating

to plea offers. (Final Report & Recommendation at 4-5.) The

Court applies that standard when evaluating Petitioner's claims.


                                   4
 Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 5 of 14




To the extent that Petitioner objects to the standard set forth by

Judge Johnson, the Court overrules the objection.

     Judge Johnson accurately summarized the testimony given

at the evidentiary hearing. (Final Report & Recommendation at

5-6.) Judge Johnson then made findings as to credibility, noting

that Petitioner's former counsel provided credible testimony and

that Petitioner did not provide credible testimony. (Id. at 6-7.)

Given those determinations, Judge Johnson found that Petitioner

failed to meet his burden to show by a preponderance of the

evidence that counsel failed to advise him of the Government's

final plea offer or that his counsel incorrectly advised him that an

entrapment by estoppel defense would succeed. (Id. at 7.)

Judge Johnson therefore concluded that Petitioner failed to show

that his counsel performed deficiently. (Id.)

      Petitioner objects to this portion of the Final Report and

Recommendation.         (Objs. at 1-12.)       Specifically, Petitioner

objects to Judge Johnson's conclusions that: (1) his counsel
                            5
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 6 of 14




transmitted three pleas to Petitioner and informed him of their

contents; (2) his counsel advised Petitioner that the entrapment

by estoppel defense would not succeed; and (3) Petitioner was

not credible, while his attorneys were credible.          (Id. at 1-3.)

Petitioner also complains that Judge Johnson failed to consider

and assess all the evidence, and he notes that the Final Report

and Recommendation contains citations to the Government's

brief, not to the record. (Id. at 3-6.)

     As an initial matter, the Final Report and Recommendation

is not deficient simply because it cites to the Government's post-

hearing brief.   Petitioner ignores that the Government's post-

hearing brief contains citations to the transcript of the evidentiary

hearing for Petitioner's § 2255 Motion.          (Gov't Post-Hr'g Br

(Docket Entry No. 638) at 1-12).) In any event, the Court has

reviewed the transcript from the evidentiary hearing, and it finds

that the citations provided by the Government are accurate.

The Court therefore overrules this objection. In the interests of
                               6
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 7 of 14




providing a complete record, however, the Court notes that the

hearing transcript contains the following testimony.

     Petitioner's counsel testified that: (1) they transmitted any

plea agreements they received to Petitioner (Hr'g Tr (Docket

Entry No. 615) at 32, 37); (2) they communicated all plea offers

they received to Petitioner and discussed those offers with

Petitioner, including the eight-year plea offer (id. at 43-48, 55, 56,

58, 63-65, 70-71, 79 81); (3) they advised Petitioner that it was

in his best interest to take the eight-year plea offer and

encouraged him to take it (id. at 43, 53, 56, 72); (4) Petitioner

had no interest in a plea and was adamant that he wanted to

proceed to trial (id. at 43-44, 53, 73, 81-82);1 and (5) Petitioner

rejected all the plea offers, including the eight-year offer (id. at


1 According to counsel, Petitioner had a medical condition (HIV)
and did not want to serve time in prison. (Hr'g Tr. at 53, 81-82.)
To the extent that Petitioner objects to the portion of the Final
Report and Recommendation that relies on this testimony, the
Court overrules the objection, as the hearing transcript supports
it.
                                7
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 8 of 14




35-36, 44, 53, 55, 70-71). Petitioner's counsel also testified that

they explained the estoppel by entrapment defense to Petitioner,

including any shortcomings of that defense. (See id. at 41 ("But

we explained to [Petitioner] that there was no affirmative

representation by a federal agent and even the state agent that

what they were doing was legal which would have been an

impediment to using that defense."); id. at 42 (noting that, if

Petitioner had listened to his counsel, he would not have had the

impression that entrapment by estoppel was a good defense

"because we explained to him that that was something we would

throw up there, but certainly that was not a strong defense and

the reason why we suggested strongly that he take a plea is

because we felt, even though we would try our best and use

whatever defenses [were] available to us that in the end we

would not prevail."); 80.)      Counsel noted that they advised

Petitioner that, for the entrapment by estoppel defense to work,

Petitioner likely would have had to testify, and Petitioner made
                               8
 Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 9 of 14




clear that he had no intention of testifying. (Id. at 41, 55, 57, 82.)

One of Petitioner's attorneys testified that counsel informed

Petitioner that the entrapment by estoppel defense was not a

strong enough defense to justify going to trial, and counsel

denied informing Petitioner that entrapment by estoppel was a

winnable defense at trial. (Id. at 54, 56.) Counsel also noted

that the entrapment by estoppel defense was not Petitioner's

primary defense.      (Id. at 54, 75.)      Counsel denied advising

Petitioner not to plead guilty. (Id. at 84.)

     Petitioner denied that he was ever advised of the eight-year

plea offer. (Hr'g Tr. at 8, 11, 20, 24, 27, 29, 86, 89.) Petitioner

also claimed that his counsel led him to believe that the

entrapment by estoppel defense would succeed and that he

should go to trial. (Id. at 89-90.) According to Petitioner, he did

not pursue a plea because he relied on his counsel's advice

concerning the entrapment by estoppel defense. (Id. at 12-13,

16-17.) Petitioner claims that he would have pleaded guilty if he
                                9
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 10 of 14




had known this defense theory would not succeed or was not

applicable.   (Id. at 21-22, 26.)     Petitioner also stated that he

would have taken an eight-year plea if he had the agreement

and had understood it. (Id. at 90.)

     Petitioner's Objections basically take issue with Judge

Johnson's assessment of the evidence and with Judge

Johnson's credibility determinations. (See generally Objs.) The

Court has reviewed the transcript from the evidentiary hearing,

and it does not disagree with Judge Johnson's credibility

determinations. Judge Johnson was justified in concluding that

Petitioner's counsel advised him of the eight-year plea offer, that

Petitioner rejected it, and that counsel did not incorrectly advise

or mislead Petitioner concerning the entrapment by estoppel

defense.2 The Court therefore finds that Petitioner has not shown


2  Petitioner's Objections make much of the fact that Petitioner's
counsel did not have a document or e-mail showing that
Government Exhibit 2, a letter summarizing Petitioner's rejection
of the eight-year plea offer, was ever e-mailed to Petitioner.
                               10
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 11 of 14




by a preponderance of the evidence that his counsel failed to

advise him of the Government's final plea offer or that his

counsel incorrectly advised him that an entrapment by estoppel

defense would succeed. Petitioner thus cannot show that his

counsel performed deficiently.

     Judge Johnson also concluded that Petitioner did not show

prejudice from any alleged deficient performance by his counsel.

(Final Report & Recommendation at 7.)             The Court agrees.

Specifically, Petitioner has failed to meet his burden to show a

reasonable probability that he would have accepted the


(Objs. at 6-8, 12.) Judge Johnson was justified in finding that
counsel e-mailed the letter to Petitioner, given counsel's
testimony concerning general practices of his office. (Hr'g Tr. at
71.) In any event, even if counsel did not actually e-mail
Government Exhibit 2 to Petitioner, counsel clearly testified that
they advised Petitioner of the eight-year plea offer and Petitioner
declined to take it. As previously noted, Judge Johnson
reasonably credited that testimony and discredited Petitioner's
testimony. Any alleged failure to e-mail the letter to Petitioner
would not require a conclusion that counsel failed to advise
Petitioner of the eight-year plea offer. The Court therefore
overrules this objection.
                                11
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 12 of 14




Government's final plea offer instead of proceeding to trial. (Id.)

Although Petitioner points to his testimony stating that he would

have accepted this offer if he had known of it and if his counsel

had advised him properly concerning the entrapment by estoppel

defense, Petitioner's counsel gave contrary testimony. Counsel

testified that Petitioner was adamant about proceeding to trial

and that Petitioner did not want to be incarcerated due to his

medical condition. Judge Johnson did not err in crediting the

testimony of Petitioner's counsel and in discrediting Petitioner's

version of events. Under those circumstances, the Court agrees

with Judge Johnson that Petitioner failed to meet his burden to

show prejudice.

         In sum, the Court finds that Petitioner has failed to show

that he is entitled to relief. The Court therefore adopts the Final

Report     and   Recommendation        and     overrules    Petitioner's

Objections.


                                  12
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 13 of 14




     Judge Johnson also recommended that the Court decline to

issue   a   certificate   of   appealability.      (Final   Report     &

Recommendation at 8-9.)            The Court agrees with Judge

Johnson that the resolution of Petitioner's claims is not

debatable. The Court therefore declines to issue a certificate of

appealability. To the extent that Petitioner objects to this portion

of the Final Report and Recommendation, the Court overrules

the objection.

V.   Conclusion

     ACCORDINGLY, the Court ADOPTS the Final Report and

Recommendation of United States Magistrate Judge Walter E.

Johnson [679], OVERRULES Petitioner's Objections to the Final

Report and Recommendation [682], and DENIES Petitioner's §

2255 Motion [574]. The Court DIRECTS the Clerk to CLOSE the

civil case associated with that Motion: Civil Action File No. 4:18-

CV-0067-HLM-WEJ. Finally, the Court DECLINES to issue a


                                  13
Case 4:11-cr-00022-HLM-WEJ Document 685 Filed 04/21/20 Page 14 of 14




certificate of appealability.

     IT IS SO ORDERED, this the'Ll s4 day of April, 2020.

                            I -1441/
                    SEN     R UNIT D STATES                1CT JUDGE




                                  14
